Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Dennes et al.: US Patent No.: 8275708 B1 teaches data in the enterprise-wide database may be accessible to entities associated with the institution upon the user's authorization. The user only has to provide the funding source data once and may then use that funding source to pay for any product, service, bill, etc. associated with any of the entities of the institution. A user may update funding source data once, and this updated funding source data may then be available to all the entities. After providing account details for the user's various funding sources, a user can assign any of the funding sources to a payment plan for any product or service in any entity of the institution. 
In regarding to independent claim 1 or claim 22 or claim 30, Dennes et al. taken either individually or in combination with other prior art of record fails to teach or suggest receiving, from a user device associated with a user, a request for accessing a user account; determining, from a plurality of authentication challenges, a first-level authentication challenge and a second-level authentication challenge for authenticating the user based on a plurality of security settings of the user account and one or more attributes of the request, wherein the first-level authentication challenge requires a first set of inputs associated with a first modality, and wherein the second-level authentication challenge requires a second set of inputs associated with a second modality different from the first modality; providing the first-level authentication challenge and the second-level authentication challenge to the user device; authenticating the user based on the first set of inputs and the second set of inputs received from the user device; in response to authenticating the user, determining two or more of available resources associated with the user account to fulfill the request based at least in part on a physical location of the user device; and providing the user device access to the two or more of the available resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697